DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects Group I, claims 1-10
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 18, 2021.
The applicant argues that Group I and Group II share a common technical feature.  However, where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. 	The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (see PCT Rule 13.2).  Thus, the determination as to whether special technical feature is art-based. In view of the prior art cited below, it is clear that a “special technical feature” does not exist.  The applicant also argues that there is no undue burden in examining all of the claims. However, “undue burden” is not consideration when determining lack of unity of invention in a 371 national stage entry application.
Thus, the lack of unity determination is maintained. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the beverage is “derived from soy whey fermented using at least one yeast 70-100% v/v of soy whey, and 0-30% v/v of sugar, wherein the yeast imparts the plurality of organic compounds having>10 mg/L free soy isoflavones and an ester content of 5-10 mg/L.”.  The phrase only indicates that beverage is obtained from a fermented soy whey as a source/raw material. It is not clear what happens to the soy whey during fermentation, what remains of the soy whey or other ingredients,  what fermentations conditions have been used that may effect the final ingredients of the claimed beverage product, or whether the beverage is filtered.  For example, it is not clear whether the yeast is removed after fermentation or present in the beverage.  The claims are product claims. The determination of patentability is based on the product itself (i.e., based on ingredients that are expressly recited).  The patentability of a product does not depend on its method of production (e.g., the type of yeast or fermentation process are considered related to the process). 
Claims 2-8 and 10 are rejected as they are dependent upon claim 1 and include all the recitations of claim 1.  



Claim(s) 1-3, 4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,769,437 (POUR-EL).
POUR-EL teaches a fermented soy whey beverage comprising ethanol that is prepared by fermenting soy whey with saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  The alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1).  It is possible to add all the carbon source at the initiation of fermentation or add it intermittently during fermentation.  However, it is noted that the when the sugar and Brix amount are process recitations, as it is indicated in claims 5 and 8 that the sugar is added prior to fermentation. As the same raw material is fermented with the same ingredients and same yeast, it is the Examiner’s positon that the organic compounds and brix would be the same. 


Claims 1-8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0010930 (OBATA) in view of United States Patent No. 3,769,437 (POUR-EL). 
As to claims 1 and 6, OBATA teaches a powder that can be added to a beverage.  Isoflavone glycosides in a reaction mixture obtained from soy whey [0010] that have been enzymatically treated with a microorganism or crude enzyme (i.e., fermented) [0011] to obtain soy isoflavone aglycones [0022] (i.e., a plurality of organic compounds.  There is no indication that alcohol is produced.     
The reaction mixture is adjusted to pH 2 to 5, and water-soluble components are removed by ultrafiltration, centrifugal separation or a like technique to recover water-insoluble matter. If desired, the recovered water-insoluble matter is washed with water at pH 2 to 5. The resulting wet solid is dried by means of, for example, a vacuum drier and pulverized to obtain an isoflavone aglycone-containing 
The isoflavone aglycone composition of the product was made up of 56% of genistein, 39% of daidzein, and 5% of glycitein, proving to comprise genistein as a main aglycone.
OBATA teaches that isoflavones contribute to estrogenic activity, antioxidative activity, antibacterial activity, antilipemia activity, anticholesterol activity, and the like [0004]. In this regard, it would have been obvious to vary the amount of isoflavones in the beverage so as to provide an effective amount to provide estrogenic activity, antioxidative activity, antibacterial activity, antilipemia activity, anticholesterol activity, or the like, as taught by OBATA. 
Thus, it would have been obvious to include the needed amount (i.e., including 10 mg/L or more) to obtain the desired therapeutic effect. 
OBATA is silent as to fermenting soy whey with a yeast and adding sugar and esters. 
OBATA does teach enzymatically treating soy whey but silent as to where the enzyme is derived [0011]. 
POUR-EL teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  POUR-EL teaches a process which not only utilizes the whey as a by-product from the protein isolation to produce a valuable product but also eliminates the cost required to dispose of the whey and further contributes to improving the environment (col. 1, lines 35-40).  
At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. Accordingly, the alcoholic beverage based on oilseed whey is unique and pleasant to the taste.  In that the same raw material soy whey, yeast as claimed (i.e., Saccharomyces cerivisciae) are used by POUR-EL, esters would also be produced. As to the amount of 
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   

As to claims 2-3, OBATA is silent as to producing alcohol with Saccharomyces yeast. 
POUR-EL teaches a fermented soy whey beverage that is prepared by fermenting soy whey with Saccharomyces diastaticus or Saccharomyces cerivisciae and a carbohydrate e.g., sucrose or glucose.  POUR-EL teaches a process which not only utilizes the whey as a by-product from the protein isolation to produce a valuable product but also eliminates the cost required to dispose of the whey and further contributes to improving the environment (col. 1, lines 35-40).  
At col. 2, lines 25-32, POUR-EL teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced. An alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1).  
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   
As to claim 4, POUR-El teaches each raw material contributes its own unique flavor and characteristics to the ultimate beverage produced (col. 2, lines 15-25).
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.  However, in that the same raw material soy whey, and yeast as claimed (i.e., Saccharomyces cerivisciae are used by POUR-EL, alcohols, aldehydes, glycerol, organic acids, 2-penytlfuran and GABA 
As to claims 5 and 8, it is noted that POUR-El teaches that 10-20% alcohol can be obtained (col. 1, lines 70-73). However, a further use is to add more sugar to the distillate produced under the alternate procedure mentioned above and then age this mixture to produce a liqueur (40-60% alcohol).  Thus, it would have been obvious to vary the amount sugar/brix to vary the amount of alcohol produced.  The amount of final sugar concentration would depend on length of fermentation time, amount of sweetness desired (i.e. remaining sugar in final beverage) and amount of final alcohol produced, as POUR-EL teaches the amount of sugar can be varied in the fermentation. 
It would have been obvious to modify OBATA with the yeast and sugar of POUR-EL, as POUR-EL teaches that yeast can process and ferment soy whey with sugar acting as the carbon source for the yeast.   
As to claim 7, OBATA teaches that the final pH content of the product is 2 to 5 [0022] and can be added to beverages.  It would have been obvious to use the product in a beverage with the same pH.  
As to claim 10, POUR-EL teaches that the alcohol content ranges from 10-70% (see col. 1, line 70 to col. 2, lines 1 and col. 2, lines 45-46).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799